 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE ROBERTO ZAIZA,                               Case No. 1:19-cv-01475-AWI-JDP
12                       Plaintiff,                     SCREENING ORDER
13           v.                                         ECF No. 1
14    PEACOCK, et al.,                                  FINDINGS AND RECOMMENDATIONS TO
                                                        DISMISS CASE AS UNTIMELY
15                       Defendants.
                                                        OBJECTIONS DUE IN 60 DAYS
16

17          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. Plaintiff’s complaint, filed October 17, 2019, ECF No. 1, is before the

19   court for screening under 28 U.S.C. § 1915A. Plaintiff alleges that on February 17, 2016 his cell

20   was searched in retaliation of plaintiff filing a complaint against prison employees at another

21   facility. See ECF No. 1 at 5. Plaintiff, who has disability accommodations, was forced out of his

22   cell without the use of waist chains or his cane, causing injury to his wrist and shoulder. See id. at

23   4-6. Further, after plaintiff submitted a grievance with the prison about the retaliatory search and

24   lack of accommodations, his grievance appeal was improperly cancelled. See id. at 5, 7. Plaintiff

25   was, however, eventually able to get his grievance appeal processed through to the third level of

26   review on July 22, 2016.

27          Plaintiff’s claims appear to be time-barred, according to the dates given on his complaint.

28   California’s two-year statute of limitations period for personal injury actions governs plaintiff’s
                                                        1
 1   § 1983 claims. Soto v. Sweetman, 882 F.3d 865, 871 (9th Cir. 2018) (“Federal courts in § 1983

 2   actions apply the state statute of limitations from personal-injury claims and borrow the state’s

 3   tolling rules.”). Plaintiff complains of incidents that occurred between February 17, and July 22,

 4   2016, but did not file his complaint until over three years after those incidents, on October 17,

 5   2019. See ECF No. 1. Thus, the court will dismiss the complaint as time-barred at the screening

 6   stage. See Belanus v. Clark, 796 F.3d 1021, 1024-27 (9th Cir. 2015) (affirming dismissal of pro

 7   se complaint upon screening pursuant to 28 U.S.C. § 1915A, in part because prisoner’s complaint,

 8   on its face, appeared to be time-barred), cert. denied, 137 S. Ct. 109 (2016).

 9   Findings and Recommendations

10          We have screened plaintiff’s complaint and find that it fails to state a cognizable claim

11   and that amendment would be futile.1 We recommend that the court dismiss this case with

12   prejudice.

13          These findings and recommendations are submitted to the U.S. district judge presiding

14   over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within sixty days of the

15   service of the findings and recommendations, the parties may file written objections to the

16   findings and recommendations with the court and serve a copy on all parties. That document

17   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

18   presiding district judge will then review the findings and recommendations under 28 U.S.C.

19   § 636(b)(1)(C).

20
21

22

23

24

25

26
     1
27    Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987) (holding that pro se litigant is entitled to
     notice of the deficiencies in the complaint and an opportunity to amend, unless the complaint’s
28   deficiencies could not be cured by amendment).
                                                        2
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     April 14, 2020
 4                               UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 3
